Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/21 has been entered, wherein claims 1 and 18-20 have been amended and claim 2 added. Claims 1 and 3-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-11, 13, 14 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non patent literature CERVONE, D. et al.: “POINTWISE: Predicting points and valuing decisions in real time with NBA optical tracking data”, 8th Annual MIT Sloan Sports Analytics Conference, February, 2014, (“Cervone” hereafter).
Regarding claim 1, Cervone discloses a computer-implemented method for evaluating team games, the method comprising: obtaining data associated with a team game, the data comprising at least one individual player or team activity, a game context comprising a context of actions in the team game, and at least one game event, the data further comprising a location in space for each event and activity and a time that each event and activity happens (“Optical tracking data for this project were provided by STATS LLC from their SportVU product. The data are composed X- and Y- coordinates for each of the ten players and three referees on the court, in addition to X-, Y-, and Z-coordinates for the ball. The data also include annotations for moments where players take possession of the ball, and events like dribbles, passes, shots, and fouls. In recent years, SportVU data have been used to perform spatial analyses of basketball [11, 12], although these have focused on shot events”, Appendix, p. 7; annotations for moments where players take possession of the ball are interpreted to be a game context of actions in a team game); 

generating quantitative values for the data associated with the team game using the events and activities, the game context, and corresponding location data by assessing immediate, medium, and long term impacts of the events and activities (“Basketball is a game of decisions; at any moment, a player can change the character of a possession by choosing to pass, dribble, or shoot. The current state of basketball analytics, however, provides no way to quantitatively evaluate the vast majority of decisions that players make, as most metrics are driven by events that occur at or near the end of a possession, such as points, turnovers, and assists. We propose a framework for using player-tracking data to assign a point value to each moment of a possession by computing how many points the offense is expected to score by the end of the possession, a quantity we call expected possession value (EPV)”, abstract; “Using player-tracking data, we develop a coherent, quantitative representation of a whole possession that summarizes each moment of the 

evaluating either or both an individual player and a team using the quantitative values; and generating a quantitative data output associated with the evaluating (“In fact, plotting out the EPV graph of a particular possession reveals the moments that move EPV most drastically. Consider the following possession from the Spurs/Cavaliers game on February 13, 2013. Down by 2 with less than 10 seconds left, the Spurs inbounded to Tony Parker, who drove to the basket, drawing defenders into the paint and leaving Kawhi Leonard wide open in the comer. Instead of attempting the tightly contested layup that would tie the game, Parker dished to a wide-open Leonard, who promptly sank the game-winning 3-pointer, almost unchallenged by the defense. While Leonard's 3-pointer was this possession's (and game's) “checkmate”, we see from Figure 2 how valuable Parker was in setting it up. Parker actually dramatically increased the value of the possession twice — first by driving towards the basket, and then by passing to Leonard. Contrast this curve to the boxscore summary of the play. Parker would be credited with an assist but not with the preceding drive, and worse yet, if Leonard were to miss the shot, the whole play would go unrecorded. The EPV view, on the other hand, gives a continuous summary of the whole possession, and is unaffected by the noise in downstream events — in this case, if Leonard were to miss the shot, Parker would still be credited with the same EPV contributions. In this way, the EPV curve in Figure 2 acts like a stock ticker in providing an instantaneous snapshot of the offense's value (and perhaps also the spirits of Spurs fans watching the game)”, p. 4; “In addition to providing a quantitative lens through which we can analyze entire possessions, metrics derived from EPV can provide precise answers to a number of fundamental basketball questions. We list several questions and the EPV-derived metrics that can be used to 
Regarding claim 3, Cervone discloses using a Markov Model to assign the quantitative values to activities and game events at the associated location and time (“By definition, the current EPV of a possession is the weighted average of the outcomes of all future paths that the possession could take. Calculating this requires a model that defines a probability distribution over what the ballhandler is likely to do next, given the spatial configuration of the players on the court, as we need to understand what future paths the possession can take and how likely they are given the present state. We call this model the possession model. Using a Markovian assumption2, the possession model allows us to estimate both (a) the probability that a player will make a particular decision in a given situation and (b) the resulting EPV of the possession after the player makes that decision. Taken together, we learn both how valuable any moment in a possession is, as well as the features of the offense's configuration that produce this value”, pp. 2-3; “We assume that the decision the ballhandler makes depends only on the current spatial configuration of the possession. Markovian models for the purposes of computing win probabilities or run values have been proposed m American football and baseball analytics, but our application of these ideas to basketball, and indeed any continuous-time continuous-space sport, is novel”, fn 2, p. 3; “The macro/microtransition dichotomy facilitates calculating components of (1) using statistical models. The macrotransition probabilities P(macro in (t, t + e] | dt) (e.g., the instantaneous probability that a player will pass or shoot the ball) respond to the full-resolution spatial configuration of the players, and are therefore the most nuanced components. We compute these using competing risks, a statistical framework for modeling the occurrence of discrete events in continuous time [3, 4], incorporating situational covariates (e.g,  E[points | macro in (t, t + e], dt] by modeling a coarsened version of the court space as a homogeneous Markov chain (a common technique in baseball [6] and football [7]). We compute the final components in (1), based on microtransitions, from the macrotransition components and some basic mathematical assumptions of local space-time smoothness”, p. 3).
Regarding claim 4, Cervone discloses determining a look ahead that indicates how future events affect a current state and action values (“Our possession model breaks down a player's options into discrete actions that may take several seconds to complete (e.g., passing or shooting) or continuous actions that evolve instantaneously (e.g., moving to the left or right). We call the former actions macrotransitions and the latter actions microtransitions. Using this breakdown, we can rewrite EPV at time t during a possession by conditioning on the ballhandler's next action during a small time window (e):
EPV(t) = E[points | dt ] = E[points | macro in (t, t + e], dt ]P(macro in (t, t + e] | dt)    (1)
+ E[points | micro in (t, t + e],dt ]P(micro in (t, t + e] | dt)”, p. 3).
Regarding claim 5, Cervone discloses outputting at least one of: an effect of a player or team activity in the game, a player contribution to a future game, or a player or team efficiency in achieving a particular outcome (“In addition to providing a quantitative lens through which we can analyze entire possessions, metrics derived from EPV can provide precise answers to a number of fundamental basketball questions. We list several questions and the EPV-derived metrics that can be used to answer them in this section”, p. 4; “The clearest application of EPV is quantifying a player's overall offensive value, taking into account every action he has performed with the ball. We can use EPV to collapse all of a player's actions onto a single interpretable 
Regarding claim 6, Cervone discloses performing a player clustering or grouping based on that player’s impact on a game, that player’s playing style, or both (“The players with the top and bottom 10 mean shot satisfaction scores over the course of the season are given in Table 2 in the appendix”, p. 6).
Regarding claim 7, Cervone discloses generating at least one quantitative metric to rank players and assess player performance in games (“In this case, we compare the player of interest to the league-average player formed by combining every other player's decision tendencies given the same situations. This allows us to track a player's replacement-levelEPV (EPVr) alongside the player of interest's EPV, and difference these two quantities to obtain the player's instantaneous EPV over replacement at any point in time (EPV(t) — EPVr(t)). When EPV(t) — EPVr(t) > 0, we predict he will make higher-value decisions than the league-average player in the same situation faced at time t. Combining these differences in EPV(t) — EPVr(t) across that player's touches for an entire season, we measure the extent to which he systematically outperforms a league-average player in terms of the value of his decisions given his options — a quantity we call EPV-added over replacement (EPVA)”, p. 5; “Of all NBA players in 2012-13, Chris Paul had the highest EPVA at +3.48 per game”, p. 5; “In Table 1 in the appendix, we provide a list of the top and bottom 10 EPVA players in the league, according to our current implementation of the possession model. Generally, players with high EPVA are able to take advantage of the situations they face better than the rest of the league by fully utilizing the court space that they occupy and taking 
Regarding claim 8, Cervone discloses generating at least one quantitative metric to rank a team and assess team performance in games (“EPVA and shot satisfaction are just two examples of question-driven metrics that can be derived from EPV. Other questions that EPV-derived metrics can answer include: …and (d) how to design a defense that consistently shuts off the highest EPV options to systematically lower an opponent's EPV”, p 6).
Regarding claim 9, Cervone discloses generating at least one quantitative metric to evaluate team strategies in a game (“EPVA and shot satisfaction are just two examples of question-driven metrics that can be derived from EPV. Other questions that EPV-derived metrics can answer include: …and (d) how to design a defense that consistently shuts off the highest EPV options to systematically lower an opponent's EPV”, p 6).
Regarding claim 10, Cervone discloses generating at least one quantitative metric to predict player performance and game outcomes (“EPVA and shot satisfaction are just two examples of question-driven metrics that can be derived from EPV. Other questions that EPV-derived metrics can answer include: (a) what value we might expect to get by replacing one player with another, for example through a trade, by computing EPVA with respect to a particular player rather than the league average”, p 6).
Regarding claim 11, Cervone discloses grouping players in a game based on a respective playing style, which comprises automatically generating a plurality of clusters of one or more players based on a presence and/or activities associated with each player (“The players with the .
Regarding claim 13, Cervone discloses using the location of the players in a game  (“Optical tracking data for this project were provided by STATS LLC from their SportVU product. The data are composed X- and Y- coordinates for each of the ten players and three referees on the court, in addition to X-, Y-, and Z-coordinates for the ball. The data also include annotations for moments where players take possession of the ball, and events like dribbles, passes, shots, and fouls. In recent years, SportVU data have been used to perform spatial analyses of basketball [11, 12], although these have focused on shot events”, Appendix, p. 7).
Regarding claim 14, Cervone discloses the data associated with the team game further comprises a location in space and time for each of the events and activities (“The data are composed X- and Y- coordinates for each of the ten players and three referees on the court, in addition to X-, Y-, and Z-coordinates for the ball. The data also include annotations for moments where players take possession of the ball, and events like dribbles, passes, shots, and fouls”, Appendix, p. 7).
Regarding claim 17, Cervone discloses generating player rankings and comparisons to suggest similar players to replace a particular player (“EPVA and shot satisfaction are just two examples of question-driven metrics that can be derived from EPV. Other questions that EPV-derived metrics can answer include: (a) what value we might expect to get by replacing one player with another, for example through a trade, by computing EPVA with respect to a particular player rather than the league average”, p 6).
Regarding claim 18, Cervone discloses automatically identifying a game context where a player shows an unusually high or low added impact compared to similar players (“The clearest 
Claims 19 and 21 are directed to an article of manufacture containing code that implements the method of claims 1 and 11 respectively and are rejected for the same reasons as claims 1 and 11 respectively.
Claims 20 and 22 are directed to a device that implements the method of claims 1 and 11 respectivley and are rejected for the same reasons as claims 1 and 11 respectively.
Allowable Subject Matter
Claims 12, 15 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on Feb. 4, 2021 have been fully considered but they are not entirely persuasive.
On page 7, Applicant argues that the amended claims overcome the prior art of record because Cervone fails to disclose a game context of actions in the team game.   Examiner respectfully disagrees.  Cervone discloses annotations of which player is in possession of the ball which examiner interprets as a context of actions in the team game.  Applicant appears to be arguing a special definition for “game context” but no special definition for this phrase is present 
On page 8, Applicant argues that the amended claims overcome the prior art of record because Cervone fails to disclose medium to long term consequences and longer look ahead horizon.  Examiner respectfully disagrees.  Cervone describes possession of the ball after an inbound, drawing defenders off of a shooter, and an unchallenged shot by that shooter are interpreted to be immediate, medium and long term impacts that are measured by EPV.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715